Citation Nr: 1401644	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  05-27 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Byron Dinkla, Accredited Agent


ATTORNEY FOR THE BOARD

J. Davitian, Counsel







INTRODUCTION

The Veteran served on active duty in the Army from January 1974 to January 1976, and then served in the National Guard through 2004 with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board remanded this case in March 2008 and October 2010.  The Board denied service connection for asthma in a July 2012 decision.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand (Joint Motion) in April 2013.  In an April 2013 order, the Court granted the Joint Motion, vacated the Board's July 2012 decision, and remanded the matter for compliance with the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Joint Motion noted that the Board's July 2012 decision erred by relying on an inadequate February 2011 VA examination.  The Board also failed to ensure that the February 2011 VA examination complied with its October 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Joint Motion observed that the Board's October 2010 remand requested that the Veteran be provided a VA examination to determine whether his current asthma was incurred or aggravated during ACTDUTRA.  The Joint Motion stressed that the remand stated that "[t]he claims file must be made available to the examiner for review prior to the examination (emphasis in original)."  

The requested VA examination was conducted in February 2011.  The examiner noted that the claims file was not available.  Thus, the examiner did not have access to the Veteran's service treatment records, review of which would be necessary to provide an opinion as to whether the Veteran's asthma was aggravated by service.  

The Joint Motion stated that upon remand, the Board should ensure that the Veteran was provided an adequate VA examination that complied with the previous remand order.  

Turning to the relevant medical history, the Board's October 2010 remand related that private medical records show that the Veteran was first diagnosed as having asthma prior to entering active service in September 1959 following a cold.  The Veteran reported during the October 2005 hearing and during VA and private treatment that his childhood asthma was allergy induced.  The available service treatment records do not show that the Veteran had any occurrence of asthma during service.  The first record of asthma was following separation during active duty for training in June 1978.  A November 2002 Statement of Medical Examination and Duty Status Report stated that the Veteran had shortness of breath during tank maneuvers in June 1978 and was put on light duty that evening and found that the Veteran's asthma was incurred in the line of duty.  Following the June 1978 incident, the Veteran has been treated for asthma.  During VA treatment in April 1992, the Veteran was found to have exercise-induced asthma and a P2 profile was recommended with no running during active duty for training. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination, by an examiner who has not previously examined him, to determine the current nature and likely etiology of his asthma.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 

Based on the examination and review of the record, the examiner should answer the following questions: 

(a) Are the Veteran's diagnoses of asthma incurred during childhood that is due to allergies and asthma incurred as an adult that is exercise induced the same disease? 

(b) If the answer is yes, does the evidence show that the preexisting condition was clearly and unmistakably show that the preexisting asthma was not aggravated by service or that any increase in disability was due to the natural progression of the disease? 

(c) If the answer is no, is it at least as likely as not that the current asthma had its onset during ACDUTRA? 

A rationale for all opinions expressed should be provided. 

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


